IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LEAH CAHN ARNOULD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4670

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 26, 2016.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace and David Llanes,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


ROBERTS, C.J., WOLF, and OSTERHAUS, JJ., CONCUR.